20-05027-rbk Doc#117 Filed 10/26/20 Entered 10/26/20 22:00:33 Main Document Pg 1 of
                                        14



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

    In re:                                §               Chapter 11
   KRISJENN RANCH, LLC,                   §
           Debtor                         §            Case No. 20-50805
                                          §
   _________________________________________________________________________

   KRISJENN RANCH, LLC and                     §
   KRISJENN RANCH, LLC-SERIES                  §
   UVALDE RANCH, and KRISJENN                  §
   RANCH, LLC-SERIES PIPELINE                  §
   ROW as successors in interest to            §
   BLACKDUCK PROPERTIES, LLC,                  §
        Plaintiffs                             §
                                               §
   v.                                          §
                                               §
   DMA PROPERTIES, INC., and                   §
   LONGBRANCH ENERGY, LP,                      §     Adversary No. 20-05027
         Defendants                            §
   _________________________________________________________________________
                                               §
   DMA PROPERTIES, INC.,                       §
         Cross-Plaintiff/Third Party Plaintiff §
                                               §
   v.                                          §
                                               §
   KRISJENN RANCH, LLC,                        §
   KRISJENN RANCH, LLC-SERIES                  §
   UVALDE RANCH, and KRISJENN                  §
   RANCH, LLC-SERIES PIPELINE ROW, §                 Adversary No. 20-05027
   BLACK DUCK PROPERTIES, LLC,                 §
   LARRY WRIGHT, and JOHN TERRILL, §
         Cross-Defendants/Third-Party          §
         Defendants                            §

                DEBTORS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                       ON FRANK DANIEL MOORE’S CLAIMS

  TO THE HONORABLE CHIEF BANKRUPCY JUDGE RONALD B. KING:




  Debtors’ Motion for Partial Summary                                          1
  Judgment On Moore’s Claims
20-05027-rbk Doc#117 Filed 10/26/20 Entered 10/26/20 22:00:33 Main Document Pg 2 of
                                        14



          COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC

  (“KrisJenn”), KrisJenn Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series

  Pipeline Row (“Series Pipeline ROW”) (collectively the “Debtors”), and file this Motion for

  Partial Summary Judgment, and would respectfully show as follows:

                               SUMMARY OF THE ARGUMENTS

          Frank Daniel Moore asserts Debtors somehow committed fraud when DMA Properties,

  Inc. (“DMA”) and Black Duck Properties, LLC (“Black Duck”) entered into the Pipeline

  Agreement. Under the economic loss rule, Moore is precluded from asserting his fraud claims in

  a cause of action that sounds in contract alone. Therefore, Moore’s fraud in the alternative claim

  fails as a matter of law.

          In addition, Moore argues that Debtors committed fraud by failing to disclose that Black

  Duck took a loan from KrisJenn in order to purchase the Pipeline. Even if the non-disclosure could

  be construed as a fraud—which it cannot—Moore could not have believed that Black Duck did

  not need to borrow money in order to purchase the Pipeline because Black Duck only raised $1,000

  in capital contributions and had no other liquid assets. Further, Larry Wright disclosed the

  KrisJenn loan to Moore in an email. As such, Moore cannot claim he could have justifiably relied

  on any assertion or assumption Black Duck did not need to borrow money to purchase the Pipeline.

  Therefore, Moore’s fraud in the alternative claim fails as a matter of law.

          Moore also claims that the Debtors “perpetrated a fraud” on Moore by effecting a “sham

  foreclosure” on Black Duck’s assets to obtain the Pipeline. However, Moore’s claim is without

  merit because the Pipeline was acquired by an outright purchase of the Pipeline from TCRG East

  Texas Pipeline 1, LLC (“TCRG”) after Moore and DMA scuttled the deal between Black Duck

  and TCRG. Moore is unable to prove his claim for fraud regarding the “sham foreclosure” on the



  Debtors’ Motion for Partial Summary                                                             2
  Judgment On Moore’s Claims
20-05027-rbk Doc#117 Filed 10/26/20 Entered 10/26/20 22:00:33 Main Document Pg 3 of
                                        14



  Pipeline because no such foreclosure ever occurred on the Pipeline. Therefore, judgment on this

  issue should be rendered in favor of the Debtors as a matter of law.

             Every breach of contract requires the defendant to be in privity of contract with the plaintiff.

  Here, Debtors were never in privity of contract with Moore. The Pipeline Agreement was between

  Black Duck and DMA. Neither Moore nor Debtors were ever a party to the contract Moore claims

  Debtors breached. Because Debtors did not have contractual privity with Moore on the Pipeline

  Agreement, Moore’s breach of contract claim fails as a matter of law.

             Moore cannot provide evidence supporting its claim of tortious interference with the

  Pipeline Agreement. Debtors simply purchased the Pipeline from TCRG after DMA and Moore

  scuttled that deal. Moore is unable to show how this action tortiously interfered with the contract

  between Black Duck and DMA, or how he was harmed by this alleged interference. Alternatively,

  Series Pipeline ROW exercised its own legal rights when it purchased the Pipeline from TCRG.

  As such, Series Pipeline ROW is not liable for any alleged tortious interference of the Pipeline

  Agreement under the affirmative defense of justification.

                                               BACKGROUND

             In February 2016, Darrin Borders, through his entity Longbranch Energy, LP

  (“Longbranch”), secured the right to purchase the Pipeline and its Right of Way (respectively, the

  “Pipeline” and “ROW”). Longbranch did not have the monetary resources to close this transaction

  and, therefore, sold and assigned the right to purchase the Pipeline and ROW to Black Duck. See

  Ex. C. Black Duck was owned by SCMED Oilfield Consulting, LLC (“SCMED”) and KrisJenn

  Ranch, LLC (“KrisJenn”). See Ex. B. During its formation, Black Duck raised $1,000 in initial

  capital.     Id. at ¶ 4.01.    Black Duck’s Operating Agreement states that no further capital

  contributions could be compelled, and that all subsequent funding to the company would be a loan



  Debtors’ Motion for Partial Summary                                                                      3
  Judgment On Moore’s Claims
20-05027-rbk Doc#117 Filed 10/26/20 Entered 10/26/20 22:00:33 Main Document Pg 4 of
                                        14



  from the members. See Ex. B, ¶ 4.02. As such, all members of Black Duck knew that its operations

  would be funded by and through loans from its inception. See Ex. A.

         KrisJenn provided approximately $5 million in loans to Black Duck in order to fund the

  purchase of the Pipeline and ROW. See Ex. A. Of this amount, KrisJenn secured $4.1 million

  from another lender on a short term loan. See Ex. A. KrisJenn contributed these funds because

  SCMED, by and through Moore, falsely and fraudulently claimed that it could promptly secure a

  buyer for the Pipeline and ROW. See Ex. A.

         SCMED was unable to locate a buyer for the Pipeline and ROW, and thereafter failed to

  actively participate in Black Duck. See Ex. A. SCMED subsequently surrendered its ownership

  in Black Duck in return for a promise that Black Duck would pay 20% of its profits from the funds

  received by Black Duck in relation to the maintenance, sale, use, and operation of the Pipeline to

  DMA (the “Pipeline Agreement”). See Ex. D. At all relevant times, and continuing to the present

  date, Black Duck has honored the Pipeline Agreement. It did, in fact, find a purchaser for the

  Pipeline—TCRG. It did, in fact, include DMA’s net profits interest in the transaction. In

  particular, Black Duck agreed that 20% of the estimated daily profits from the TCRG deal would

  be paid to DMA. See Ex. A. The daily payments were estimated to be $48,000 and, as a result,

  DMA was estimated to receive $10,000 a day after Black Duck’s acquisition costs had been

  satisfied. See Ex. A.

         DMA and Moore was not satisfied with this result. They contacted TCRG directly and

  demanded to receive 20% of TCRG’s net profits, rather than 20% of the net profits received by

  Black Duck. This position was not supported by any law and, moreover, was directly contrary to

  the clear language of the Pipeline Agreement. DMA has a 20% net profits interest in Black Duck’s

  profits from the sale, maintenance, operation, or use of the Pipeline—not a subsequent purchaser’s



  Debtors’ Motion for Partial Summary                                                             4
  Judgment On Moore’s Claims
20-05027-rbk Doc#117 Filed 10/26/20 Entered 10/26/20 22:00:33 Main Document Pg 5 of
                                        14



  profits. See Ex. D. Nevertheless, DMA and Moore repeatedly threatened TCRG with litigation

  and convinced its principals that Wright had lied about DMA’s interest under the Pipeline

  Agreement. See Ex. A. These representations were categorically false, and all parties to the

  transaction were well aware that they would receive the net profits interest that were promised by

  Black Duck. See Ex. A.

         Moore now claim that the Debtors—who were not a party to the agreement between Black

  Duck and DMA—have breached a contract and committed various torts against Moore in this

  transaction. Debtors file this motion for partial summary judgment to narrow the issues for trial

  and dismiss those claims that have no legal or factual basis.

                                        LEGAL STANDARD

         “A party is entitled to summary judgment if it can demonstrate that there is no genuine

  issue of material fact and that it is entitled to judgment as a matter of law.” Ragas v. Tennessee

  Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing FED. R. CIV. P. 56(c)). “Once a movant

  who does not have the burden of proof at trial makes a properly supported motion, the burden

  shifts to the nonmovant to show that a summary judgment should not be granted.” Ragas, 136 F.3d

  at 458 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 321–25 (1986)). “When ruling on a motion

  for summary judgment, ‘the inferences to be drawn from the underlying facts . . . must be viewed

  in the light most favorable to the party opposing the motion.’” Ragas, 136 F.3d at 458.

                                            ARGUMENT

    I.   MOORE’S FRAUD IN THE ALTERNATIVE CLAIM IS BARRED BY THE
         ECONOMIC LOSS RULE AND LACK OF JUSTIFIABLE RELIANCE

         Nearly all of Moore’s assertions of fraud are directed at Wright or Black Duck, rather than

  Debtors. To the extent the Court construes Moore’s assertions against Debtors, Debtors argue that

  Moore’s fraud claims are barred by the economic loss rule.


  Debtors’ Motion for Partial Summary                                                             5
  Judgment On Moore’s Claims
20-05027-rbk Doc#117 Filed 10/26/20 Entered 10/26/20 22:00:33 Main Document Pg 6 of
                                        14



             A. Economic Loss Rule

         “The economic loss rule generally precludes recovery in tort for economic losses resulting

  from a party’s failure to perform under a contract when the harm consists only of the economic

  loss of a contractual expectancy.”      Chapman Custom Homes, Inc. v. Dall. Plumbing Co.,

  445 S.W.3d 716, 718 (Tex. 2014). “Although the principles of contract and tort causes of action

  are well settled, often it is difficult to determine the type of action that is brought.” Jim Walter

  Homes, Inc. v. Reed, 711 S.W.2d 617, 617 (Tex. 1986). The Court “must look to the substance of

  the cause of action and not necessarily the manner in which it was pleaded.” Id. at 617–18.

         “The contractual relationship of the parties may create duties under both contract and tort

  law.” Id. at 618. “The acts of a party may breach duties in tort or contract alone or simultaneously

  in both.” Southwestern Bell Tel. Co. v. DeLanney, 809 S.W.2d 493, 495 (Tex. 1991) (quoting

  Reed, 711 S.W.2d at 618). “The nature of the injury most often determines which duty or duties

  are breached.” Sharyland Water Supply Co. v. City of Alton, 354 S.W.3d 407, 417 (Tex. 2011)

  (quoting DeLanney, 809 S.W.2d at 495). “When the injury is only the economic loss to the subject

  of a contract itself the action sounds in contract alone.” Id.

         Moore claims that Black Duck and Wright falsely represented the Pipeline Agreement

  would be binding on subsequent owners of the right of way. Essentially, Moore complains about

  the loss of its contractual expectancy under the Pipeline Agreement. This is the quintessential

  application of the economic loss rule. Moore argues DMA is entitled to 20% of the net profits

  generated from the Pipeline, rather than the profits earned by Black Duck from the Pipeline. Moore

  continues to argue that this 20% interest is binding on subsequent purchasers, and those subsequent

  purchasers will be liable to DMA for 20% of their net profits in perpetuity. Moore’s fraud

  contentions are also the basis for Moore’s breach of contract claim. Because the economic loss



  Debtors’ Motion for Partial Summary                                                               6
  Judgment On Moore’s Claims
20-05027-rbk Doc#117 Filed 10/26/20 Entered 10/26/20 22:00:33 Main Document Pg 7 of
                                        14



  rule generally precludes recovery in tort for economic losses resulting from a party’s failure to

  perform under a contract when the harm consists only of the economic loss of a contractual

  expectancy, Moore is barred—as a matter of law—from asserting a tort claim that sounds in

  contract alone.

             B. Justifiable Reliance

         “The elements of fraud are: (1) that a material representation was made; (2) the

  representation was false; (3) when the representation was made, the speaker knew it was false or

  made it recklessly without any knowledge of the truth and as a positive assertion; (4) the speaker

  made the representation with the intent that the other party should act upon it; (5) the party acted

  in reliance on the representation; and (6) the party thereby suffered injury.” Italian Cowboy

  Partners, Ltd. v. Prudential Ins. Co. of Am., 341 S.W.3d 323, 337 (Tex. 2011).

         As an element of fraud, Moore has to prove that he justifiably relied on Wright’s purported

  non-disclosure of the KrisJenn loan. Here, Moore knew Black Duck had to borrow money in order

  to purchase assets because Black Duck only raised $1,000 in capital contributions. See Ex. B,

  ¶ 4.01. Moreover, Wright informed Moore of the loan and clearly stated in the August 3, 2017

  Email that Black Duck would be burdened with approximately $5 million in debt to purchase the

  Pipeline. See Ex. E. Therefore, Moore cannot have justifiably relied on any alleged representation

  that Black Duck did not need to borrow money in order to purchase the Pipeline.

             C. Moore’s Sham Foreclosure Argument Lacks Merit

         Finally, Moore claims that Wright used the Debtors to perpetrate a fraud through a sham

  foreclosure. Moore’s assertions are baseless because Debtors never foreclosed on the Pipeline.

  Series Pipeline ROW purchased the Pipeline outright from TCRG after Moore and DMA scuttled

  that deal. See Ex. A. Black Duck was no longer a going concern when TCRG asked Wright to



  Debtors’ Motion for Partial Summary                                                               7
  Judgment On Moore’s Claims
20-05027-rbk Doc#117 Filed 10/26/20 Entered 10/26/20 22:00:33 Main Document Pg 8 of
                                        14



  buy back the Pipeline. Therefore, in order to preserve the business relationship and prevent any

  potential lawsuits, Wright repurchased the Pipeline using his entity Series Pipeline ROW. See

  Ex. A. Contrary to Moore’s assertion, the Pipeline was not an asset seized under foreclosure.

   II.    MOORE’S BREACH OF CONTRACT CLAIM REGARDING THE PIPELINE FAILS
          BECAUSE THERE IS NO PRIVITY OF CONTRACT BETWEEN MOORE AND THE
          DEBTORS

          “Breach of contract requires pleading and proof that (1) a valid contract exists; (2) the

  plaintiff performed or tendered performance as contractually required; and (3) the defendant

  breached the contract by failing to perform or tender performance as contractually required; and

  (4) the plaintiff sustained damages due to the breach.” Pathfinder Oil & Gas, Inc. v. Great W.

  Drilling, Ltd., 574 S.W.3d 882, 890 (Tex. 2019). “Under the general law of contracts, a party must

  show either privity or third-party-beneficiary status in order to have standing to sue for breach of

  contract.” Ostrovits & Gwinn, LLC v. First Specialty Ins. Co., 393 S.W.3d 379, 387 (Tex. App.—

  Dallas 2012, no pet.); see also Shawn Ibrahim, Inc. v. Houston-Galveston Area Local Dev. Corp.,

  582 S.W.3d 753, 767–68 (Tex. App.—Houston [1st Dist.] 2019, no pet.) (“To maintain a breach

  of contract action, a plaintiff must show privity of contract . . . .”). “Privity exists if the defendant

  was a party to an enforceable contract with either the plaintiff or someone who assigned his or her

  cause of action to the plaintiff.” Ostrovits & Gwinn, LLC, 393 S.W.3d at 387; see also First-

  Citizens Bank & Tr. Co. v. Greater Austin Telecomm., 318 S.W.3d 560, 566 (Tex. App.—

  Austin 2010, no pet.) (“For purposes of standing, privity is established by proving that the

  defendant was a party to an enforceable contract with either the plaintiff or a party who assigned

  its cause of action to the plaintiff.”); Assoc. Int’l Ins. Co. v. Scottsdale Ins. Co., 862 F.3d 508, 510

  (5th Cir. 2017) (analyzing privity of contract as a necessary component to maintain a breach of

  contract action under Texas law).



  Debtors’ Motion for Partial Summary                                                                    8
  Judgment On Moore’s Claims
20-05027-rbk Doc#117 Filed 10/26/20 Entered 10/26/20 22:00:33 Main Document Pg 9 of
                                        14



           Here, Moore does not have privity of contract with Debtors. DMA entered into a contract

  with Black Duck, not Debtors. See Ex. D. Moreover, neither Moore nor SCMED are parties to

  this contract. See Ex. D. In this case, privity can only exist if Debtors were a party to an

  enforceable contract with Moore, or if Moore was assigned a contractual right from someone who

  had an enforceable contract with the Debtors. In this case, neither scenario has occurred. Debtors

  were never a party to the contract Moore is seeking to enforce in this case. Therefore, Moore does

  not have standing to bring suit against Debtors because he lacks the required privity of contract

  with Debtors as a matter of law.

  III.     MOORE’S TORTIOUS INTERFERENCE CLAIM FAILS BECAUSE IT CANNOT
           SATISFY ALL OF THE REQUIRED ELEMENTS.

           The Texas Supreme Court has “identified the elements of tortious interference with an

  existing contract as: (1) an existing contract subject to interference, (2) a willful and intentional

  act of interference with the contract, (3) that proximately caused the plaintiff’s injury, and

  (4) caused actual damages or loss.” Prudential Ins. Co. of Am. v. Financial Review Serv., Inc.,

  29 S.W.3d 74, 77 (Tex. 2000). A judgment, as a matter of law, for the Defendant of a tortious

  interference claim could be proper if (1) the Plaintiff fails to present evidence about one of the

  elements of the tort, (2) the Defendant conclusively negates one of the elements, or (3) the

  Defendant conclusively establishes its justification defense. Id.1

           Here, Moore complains of alleged interference with the Pipeline Agreement. However,

  Moore is neither a party nor a beneficiary to that agreement. Moore’s claim for tortious

  interference fails because Moore is not a party or beneficiary to an existing contract that is subject



  1 Although the Prudential court reviewed that case under a directed verdict standard, the test for legal sufficiency
  should be the same for summary judgments and directed verdicts. City of Keller v. Wilson, 168 S.W.3d 802, 823
  (Tex. 2005); see also Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 135 (2000) (“The standard for
  judgment as a matter of law under Rule 50 [(Directed Verdict)] mirrors the standard for summary judgment under
  Rule 56.”).

  Debtors’ Motion for Partial Summary                                                                                    9
  Judgment On Moore’s Claims
20-05027-rbk Doc#117 Filed 10/26/20 Entered 10/26/20 22:00:33 Main Document Pg 10
                                      of 14



 to interference. It is axiomatic that a party does not have standing to sue for tortious interference

 of a contract that is not his own.

        Moreover, Moore is unable to bring a claim for tortious interference when he has provided

 no evidence the Debtors committed a willful and intentional act or interference with the February

 3, 2018 Email Agreement or the Pipeline Agreement. Debtors simply purchased the Pipeline

 through Series Pipeline ROW to avoid any potential issues with TCRG due to Moore’s interference

 with the TCRG deal. See Ex. A.

        Moore can provide no evidence of Debtors willful and intentional interference with DMA’s

 contract with Black Duck. DMA and Black Duck, or their assignees of the claim, are the only

 parties who have standing to sue for tortious interference with the Pipeline Agreement. Moore

 cannot be an assignee of DMA’s claim because DMA is pursuing that same claim in this adversary

 proceedings. Moore and DMA should be estopped from trying to get two bites of the same apple.

 Further, DMA’s only recourse for damages, if any, regarding the loss of the Pipeline is through

 Black Duck, not the Debtors, because Debtors simply purchased the Pipeline from TCRG after

 DMA threatened to sue TCRG. See Ex. A.

        Moore’s tortious interference claim also fails because Moore cannot show that Debtors’

 actions proximately caused injury to Moore, or that Moore suffered any actual damages. DMA

 had a right to recover 20% of the net profits received by Black Duck in relation to the Pipeline,

 not Moore or SCMED. See Ex. D. Black Duck never received net profits from the Pipeline

 because of DMA’s tortious interference with the TCRG deal. See Ex. A. It was DMA and Moore’s

 conduct that caused DMA’s own injury, if any, regarding the Pipeline. Moore now blindly asserts

 that Debtors somehow tortiously interfered with the Pipeline Agreement between Black Duck and

 DMA, and Moore or SCMED were somehow injured by this alleged interference. Moore’s



 Debtors’ Motion for Partial Summary                                                               10
 Judgment On Moore’s Claims
20-05027-rbk Doc#117 Filed 10/26/20 Entered 10/26/20 22:00:33 Main Document Pg 11
                                      of 14



 assertions are not supported by any facts. Therefore, the Court should rule Moore’s tortious

 interference claim fails as a matter of law because Moore is unable to present evidence supporting

 the elements of the tort.

         “Justification is an affirmative defense to tortious interference with [a] contract . . . .”

 Prudential Ins. Co. of Am., 29 S.W.3d at 80. “[A]s an affirmative defense, a defendant may negate

 liability on the ground that its conduct was privileged or justified.” Id. at 77–78. “The justification

 defense can be based on the exercise of either (1) one’s own legal rights or (2) a good-faith claim

 to a colorable legal right, even though that claim ultimately proves to be mistaken.” Id. at 80. “[I]f

 a trial court finds as a matter of law that the defendant had a legal right to interfere with a contract,

 the defendant has conclusively established the justification defense, and the motive is irrelevant.”

 Id. “Alternatively, if the defendant cannot prove justification as a matter of law, it can still

 establish the defense if the trial court determines that the defendant interfered while exercising a

 colorable right, and the jury finds that, although mistaken, the defendant exercised that colorable

 right in good faith.” Id.

         Even if Moore could factually support all the elements for its claim of tortious

 interference—which it cannot—it would not matter because Debtors had an absolute right to

 purchase the Pipeline from TCRG after DMA and Moore scuttled that deal. Debtors are free to

 purchase any asset they desire in furtherance of their business.

         Here, Black Duck sold the Pipeline to TCRG in exchange for $2.5 million and a 16% gross

 interest in the funds generated by the Pipeline. See Ex. A. Black Duck would have been obligated

 to pay DMA 20% of whatever net profits were generated from the Pipeline after the KrisJenn loan

 was paid off. Black Duck affirmatively made plans to pay DMA 20% of its net profits on the sale

 to TCRG; however, DMA was not satisfied and demanded to receive 20% of TCRG’s net profits.



 Debtors’ Motion for Partial Summary                                                                   11
 Judgment On Moore’s Claims
20-05027-rbk Doc#117 Filed 10/26/20 Entered 10/26/20 22:00:33 Main Document Pg 12
                                      of 14



 See Ex. A. DMA and Moore subsequently threatened a lawsuit against TCRG claiming to have a

 20% interest in the Pipeline that “ran with the land.” See Ex. A. Because Black Duck was defunct

 and without funding at this time, Series Pipeline ROW purchased the Pipeline from TCRG to avoid

 litigation.

         Series Pipeline ROW simply purchased the Pipeline from TCRG after Moore and DMA

 scuttled the deal between Black Duck and TCRG. See Ex. A. Series Pipeline ROW had a legal

 right to purchase the Pipeline from TCRG and such purchase did not interfere with Black Duck

 and DMA’s contract. Because Debtors had a legal right to purchase the Pipeline, any purported

 interference with the DMA/Black Duck contract as a result of this purchase is justified as a matter

 of law. Alternatively, Series Pipeline ROW’s purchase of the Pipeline from TCRG was at least a

 colorable right exercised in good faith, and sufficient to establish the defense of justification.

        WHEREFORE PREMISES CONSIDERED Debtors pray that this Court issue an order

 granting Debtors’ Motion for Partial Summary Judgment on Moore’s Breach of Contract, Tortious

 Interference, and Fraud in the Alternative Claims, and for such further relief as the Court may

 deem them justly entitled.

        Dated: October 26, 2020.




 Debtors’ Motion for Partial Summary                                                                  12
 Judgment On Moore’s Claims
20-05027-rbk Doc#117 Filed 10/26/20 Entered 10/26/20 22:00:33 Main Document Pg 13
                                      of 14



                                   Respectfully submitted,

                                   MULLER SMEBERG, PLLC

                             By:    /s/ John Muller
                                   C. John Muller IV
                                   State Bar No. 24070306
                                   john@muller-smeberg.com
                                   Ronald J. Smeberg
                                   State Bar No. 24033967
                                   ron@smeberg.com
                                   Ezekiel J. Perez
                                   State Bar No. 24096782
                                   zeke@muller-smeberg.com
                                   MULLER SMEBERG, PLLC
                                   111 W. Sunset Rd.
                                   San Antonio, TX 78209
                                   Telephone: 210-664-5000
                                   Facsimile: 210-598-7357
                                   ATTORNEYS FOR DEBTORS




 Debtors’ Motion for Partial Summary                                         13
 Judgment On Moore’s Claims
20-05027-rbk Doc#117 Filed 10/26/20 Entered 10/26/20 22:00:33 Main Document Pg 14
                                      of 14



                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on
 all counsel of record by way of e-service through the CM/ECF system by notice of electronic
 filing or via email on the 26th day of October 2020:

 Michael Black                                          Natalie Wilson
 BURNS & BLACK PLLC                                     LANGLEY & BANACK, INC.
 750 Rittiman Road                                      745 East Mulberry Avenue | Suite 700
 San Antonio, Texas 78209                               San Antonio, TX 78212
 210-829-2022                                           210-736-6600
 210-829-2021 fax                                       lwilson@langleybanack.com
 mblack@burnsandblack.com                               Attorneys for DMA Properties, Inc.
 Attorneys for Longbranch Energy, LP
 and DMA Properties, Inc.                               Jeffery Duke
                                                        DUKE BANISTER MILLER & MILLER
 Christopher S. Johns                                   22310 Grand Corner Drive, Suite 110
 Christen Mason Hebert                                  Katy, Texas 77494
 JOHNS & COUNSEL PLLC                                   jduke@dbmmlaw.com
 14101 Highway 290 West, Suite                          Counsel for Longbranch Energy, LP
 400A
 Austin, Texas 78737                                    William Germany
 512-399-3150                                           BAYNE, SNELL, & KRAUSE
 512-572-8005 fax                                       1250 NE Loop 410, Ste. 725
 cjohns@johnsandcounsel.com                             San Antonio, Texas 78209
 chebert@johnsandcounsel.com                            T- (210) 824-3278
                                                        F- (210) 824-3937
 Timothy Cleveland                                      wgermany@bskaw.net
 CLEVELAND | TERRAZAS PLLC                              Attorney for Larry Wright
 4611 Bee Cave Road, Suite 306B
 Austin, Texas 78746                                    OFFICE OF THE UNITED STATES
 512-689-8698                                           TRUSTEE
 tcleveland@clevelandterrazas.com                       903 San Jacinto Blvd, Room 230
 Attorneys for DMA Properties, Inc.                     Austin, Texas 78701
                                                        shane.p.tobin@usdoj.gov
                                                        United States Trustee



                                                  /s/ John Muller
                                                 C. John Muller IV




 Debtors’ Motion for Partial Summary                                                              14
 Judgment On Moore’s Claims
